EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, line 4, inserting a colon after “at least the following”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2005/0094762) discloses a method for spatially influencing (156) a focal spot (246) of an X-ray source (233) that generates X-ray radiation, the method comprising: producing a focal spot (246) on an anode (244) via an electron emitter (238), wherein the electron emitter has an emitter (114), controllable to emit electrons (298); determining at least one actual value of at least one of a spatial extent and a position of the focal spot produced (150 and pars. 49-52); comparing the least one actual value with a reference value of at least one of the spatial extent and the position of the focal spot (155); and controlling based upon the comparing of the at least one actual value and the reference value such that the at least one actual value converges toward the reference value, to spatially influence the focal spot of the X-ray source that generates X-ray radiation (156 and pars. 54-60). The prior art (e.g., US 2010/0310051) also discloses a plurality of emitter segments (104), individually controllable to emit electrons (e); and controlling the emitter segments to spatially influence the focal spot of the X-ray source that generates X-ray radiation (fig. 4).
However, the prior art fails to disclose or fairly suggest a method for spatially influencing a focal spot of an X-ray source that generates X-ray radiation, the method including: controlling the emitter segments based upon the comparing of the at least one actual value and the reference value such that the at least one actual value converges toward the reference value, to spatially influence the focal spot of the X-ray source that generates X-ray radiation, in combination with all of the other recitations in the claim. 

Regarding claim 8 and its dependent claim(s), if any, the prior art (e.g., 2005/0094762) discloses an X-ray source (233) comprising: an electron emitter (238); and an anode (244); wherein the X-ray source is designed to implement at least the following: producing a focal spot (246) on the anode (244) via the electron emitter (238), wherein the electron emitter has an emitter (274), controllable to emit electrons (298); determining at least one actual value of at least one of a spatial extent and a position of the focal spot produced (150 and pars. 49-52); comparing the least one actual value with a reference value of at least one of the spatial extent and the position of the focal spot (155); and 3BMH/ccApplication No.: 17/330,600Docket No.: 32860HC-003355-UScontrolling based upon the comparing of the at least one actual value and the reference value such that the at least one actual value converges toward the reference value, to spatially influence the focal spot of the X-ray source that generates X-ray radiation (156 and pars. 54-60). The prior art (e.g., US 2010/0310051) also discloses wherein the electron emitter has a plurality of emitter segments (104), individually controllable to emit electrons (e); and 3BMH/ccApplication No.: 17/330,600Docket No.: 32860HC-003355-US controlling the emitter segments to spatially influence the focal spot of the X-ray source that generates X-ray radiation (fig. 4).
However, the prior art fails to disclose or fairly suggest an X-ray source including: wherein the X-ray source is designed to implement at least the following: including controlling the emitter segments based upon the comparing of the at least one actual value and the reference value such that the at least one actual value converges toward the reference value, to spatially influence the focal spot of the X-ray source that generates X-ray radiation, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884